Citation Nr: 1207467	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1962 with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing in November 2009.  A transcript of the hearing is of record.

In January 2010, the Board issued a decision denying the claims on appeal.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (hereinafter 'the Court').  In a June 2011 memorandum decision, the Court vacated the Board's January 2010 decision and remanded the matter to the Board for further adjudication.

In December 2011, the Veteran submitted additional medical evidence concerning his claimed back and neck disabilities for consideration in this appeal; this evidence may potentially be pertinent to this appeal.  The Veteran submitted a form clearly indicating his request that the Board "remand (send back) my case to the AOJ for review of this newly submitted evidence."  The Board will remand this appeal accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

As the December 2011 statement makes it clear that the Veteran declines to waive his right to initial review of the evidence by the agency of original jurisdiction, the case must be remanded for such adjudication.  Because the Veteran has not waived the right to initial RO review of the newly submitted evidence, the case must be remanded for due process considerations.  See 38 C.F.R. § 20.1304(c) (2011).

Additionally, the June 2011 Court Memorandum decision found that the January 2009 VA medical examination, discussed by the Board's vacated prior decision, was inadequate for reasons including the examiner "essentially finding the appellant's lay evidence lacks credibility before the Board ever made any determination concerning the competency or credibility of the evidence."

The Court cited Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is the responsibility of the Board to assess the credibility and weight to be given to the evidence).  The Court found that the VA examiner's opinion was further rendered inadequate by the fact that "based on his statements, the sole reason the examiner found that the appellant's current condition is less likely than not caused by his service is a lack of in-service injury."

Thus, the Court found that the Board's reliance upon the January 2009 VA examination report was erroneous because the VA examiner's opinion was based upon a credibility determination that the Board had not previously made for itself.

The Court's June 2011 memorandum decision phrases its discussion of this matter in such a fashion as to indicate that the Board's January 2010 statement of reasons or bases denying the appellant's claim was inadequate because the "determination that the January 2009 VA medical examination is adequate is clearly erroneous."  This appears to indicate that the January 2009 VA examination report is itself deemed by the Court to be inadequate; it does not appear to clearly describe that the Board can remedy the error simply with clarification of its own findings and analysis.  It does not appear clear that satisfactory compliance with the Court's decision can be accomplished without a new or amended VA examination report in the place of the deemed inadequate January 2009 VA examination report previously provided to assist the Veteran.

Because a VA has already undertaken to provide a VA examination in connection with this appeal, the Board must direct the RO/AMC to obtain an adequate VA examination report regardless of the fact that, as explained below, the Board finds reason to discount the credibility of the evidence indicating in-service back and neck injury with symptoms persisting since that time.  The Court appears to have deemed the January 2009 VA examination report inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also observes that the May 2009 witness statement refers to the Veteran having been evacuated to Ft. Polk Hospital.  This statement may serve as a suggestion of a possible location of contemporaneous documentation of the Veteran's possible hospitalization during service at that time.  Such records could be pertinent to this appeal.  As this matter must be remanded in any event, and to afford the Veteran every consideration in this case, the RO/AMC should take reasonable steps to determine the existence and availability of any medical records pertaining to the Veteran from Ft. Polk Hospital in Louisiana from around May 1962; the RO/AMC should attempt to obtain any existing such hospitalization records that may be available.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain any post-service treatment records (not already of record) relevant to this appeal from the Fort Polk Army Hospital located in Fort Polk, Louisiana (or any successor facility that may be maintaining the records) from May 1962.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Following completion of the above, the claims-file should be forwarded to the author of the January 2009 VA examination report concerning the Veteran's back and neck claims, if available, so that the examiner may author an addendum to respond to the question posed below. 

If this examiner is unavailable, the Veteran should be scheduled for an appropriate VA examination to ascertain the etiology of the claimed back and neck disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

If the Veteran declines fails to report for any scheduled examination, a response to the question below should nevertheless be obtained from an appropriate VA examiner based upon the available information.  Any pertinent diagnoses should be clearly reported.  

The examiner is asked to respond to the following question.  For the limited purpose of the examiner's opinion, the examiner should assume that the statements by the Veteran and witnesses as to the inservice injury and subsequent complaints are credible.

For each current chronic back or neck disability diagnosed, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability manifested during the Veteran's period of active duty service or is otherwise causally related to the claimed inservice injury.  The examiner should consider the overall record, including the service treatment records and post-service medical records.  

A detailed rationale for all opinions expressed should be provided.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions offered.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  Thereafter, RO/AMC should review the expanded record and readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


